Chancellor Rutledge
delivered the decree.
It is evident that testatrix intended to give complain-an^ ^cn negroes under the age of fifteen years, and in doing so, probably contemplated the tender age of complain-ai!^ herself. Testatrix certainly counted upon some of the negroes being taken from those she was entitled to from her brother’s estate, as she had but three of her. own under that age. It is clear from the last codicil that she intended complainant should, have ten at all evcn^s’ b7 givTna,' the choice out of her estate at large. .It is also clear that.another of her nieces was equally the oh-jec^ °f ^ier bounty, by the manner of wording the bequest to her “ of six young negro women slaves.” The other bequests are ill general terms, and left in a great measure tp tlie discretion of the executors.
1 Upon viewing the list of the negroes belonging to the estate, it appears that the intentions of testatrix may be fully complied with, because there are more than ten ne-groes who were under fifteen years of age when she be-came entitled to them, that may be chosen for complainant,: and a sufficient number of women who were young when.the testatrix died, that may be allotted by the executor to the other legatee. It is ordered and decreed *591that ten negroes, agreeable to the bequest of testatrix, be chosen lor complainant, and if it should happen that any of them have died since the list filed, others shall be chosen as nearly of the age of those who are dead as will make up the ten out of the estate at large; and that it be deferred to the master to liquidate the account of defendant, and report thereon.